Taxes/ res judicata/ Cou/rt of Claims, jurisdication.— Plaintiff sues to recover taxes which he alleges were collected in error, attorneys fees, and damages to compensate him for injury to his health and character during 15 years of litigation over his tax liability in the Tax Court and the United States Court of Appeals for the Seventh Circuit. The case *1283came before this court on plaintiff’s motion for judgment on the pleadings and defendant’s motion for summary judgment. Defendant urged in support of its motion that, the portion, of the taxpayer’s suit claiming a refund of income taxes for the years 1942-1947 inclusive and for the years 1954 and 1956 is barred by previous judicial decisions of the Tax Court, District Court and the United States Circuit Court of Ap-. peals, all adverse to the plaintiff; that the Court of Claims has no jurisdiction over that portion of plaintiff’s claim involving damages to his health and character; and that the court has no power to grant attorneys fees and expenses of contesting taxpayer’s liability for taxes. On February 14, 1966, the court issued an order stating that upon consideration of the exhibits and briefs filed by the parties, it was concluded that oral argument was unnecessary, that plaintiffs motion for judgment on the pleadings must be denied and that defendant’s motion for summary judgment must be granted, and the petition was dismissed.